Case 1:19-mj-O0560-DML Document 2 Filed 05/24/19 Page 1 of 5 PagelD #: 2

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

SEALED

Southern District of Indiana

 

 

 

United States of America )
V. )
) Case No.
) 1:19-mj-0560
Dirk Neal )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 29, 2019 in the county of Marion in the
Southern District of Indiana , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 841(a)(1), (b)(1)(B) Possession With the Intent to Distribute 50 grams or More of a Mixture or
Substance Containing Methamphetamine
18 U.S.C. § 922(g)(1) Possession of a Firearm by a Convicted Felon
18 U.S.C. § 924(c) Possession of a Firearm During and in Relation to a Drug Trafficking Crime

This criminal complaint is based on these facts:

See attached affidavit.

Mf Continued on the attached sheet.

sm

Comflainant ’s signature

Christopher Wright, SA, ATF

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 05/24/2019 VEZ ae

Judge's sighature

City and state: Indianapolis, IN Debra McVicker Lynch, U.S. Magistrate Judge

 

Printed name and title
Case 1:19-mj-O0560-DML Document 2 Filed 05/24/19 Page 2 of 5 PagelD #: 3

AFFIDAVIT IN SUPPORT OF APPLICATION
INTRODUCTION

1. I, Christopher R. Wright, am a Special Agent (“SA”) with the Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”) and have been so employed since January of 2015. I
have had extensive training at the Federal Law Enforcement Training Center in the Criminal
Investigator Training Program and ATF Special Agent Basic Training. I am currently assigned
to the ATF Indianapolis field office in Group Three (3). My primary responsibility is
investigating violations of federal firearms laws. Prior to becoming an ATF SA, I was employed
for two and half (2.5) years as a United States Border Patro] Agent in southern California. Prior
to being employed by the United States Border Patrol, I served as a police officer with the
Highland Police Department in Lake County, Indiana, and the Indiana University Police
Department for approximately seven (7) years. I graduated from Indiana University and received
a bachelor’s degree in criminal justice with a minor in psychology. I served more than four (4)
years in the United States Marine Corps as a machine gunner and a member of a Maritime
Special Purpose Force.

2. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other law enforcement personnel. This affidavit is
intended to show merely that there is sufficient probable cause for the requested warrant and
does not set forth all of my knowledge about this matter.

3. This Affidavit is submitted in support of a criminal complaint charging Dirk
Christian NEAL (01/18/1980; XXX-XX-4897) with possession of a firearm by a convicted
felon, in violation of Title 18, United States Code, Section 922(g)(1), possession with the intent

to distribute 50 grams or more of a mixture or substance containing methamphetamine, in
Case 1:19-mj-O0560-DML Document 2 Filed 05/24/19 Page 3 of 5 PagelD #: 4

violation of Title 21 United States Code Section 841(a)(1) and (b)(1)(B), and possession of a
firearm during and in relation to a drug trafficking crime in violation of Title 18, United States
Code Section 924(c).

4. Except as otherwise noted, the information set forth in this Affidavit has been
provided to me by members of the DEA, Task Force Officers (TFO), or other law enforcement
agents or officers. Unless otherwise noted, whenever in this Affidavit I assert that a statement
was made, the information was provided by another law enforcement officer (who may have had
either direct or hearsay knowledge of the statement) to whom I have spoken or whose report I
have read and reviewed. Likewise, information resulting from physical surveillance, except
where otherwise indicated, does not necessarily set forth my observation, but rather has been
provided directly or indirectly through DEA, TFOs, Bartholomew County Sheriff's Office
Deputies, Columbus Police Department officers, Indiana State Police officers or other law
enforcement officers who conducted the surveillance. Likewise, any information pertaining to
personal data on subjects, and record checks has been obtained through the Indiana Data and
Communications System or the National Crime Information Center computers.

5. Because this Affidavit is being submitted for the limited purpose of securing a
complaint, I have not included each and every fact known to me concerning this investigation. I
have set forth only the facts that I believe are necessary to establish the foundation for said
application.

FACTS & CIRCUMSTANCES REGARDING PROBABLE CAUSE

6. On or about April 29, 2019, I, along with Columbus and Bartholomew County

Narcotics Detectives, and DEA received information from Bartholomew County Sheriff's

Deputies that they came into contact with a subject identified as Dirk NEAL.
Case 1:19-mj-O0560-DML Document 2 Filed 05/24/19 Page 4 of 5 PagelID #: 5

7. On April 28, 2019, NEAL was observed by Deputies walking north on the
railroad tracks in the vicinity of 600 Garden Street near Jonesville Road in Columbus, Indiana.
Deputies advised NEAL that he was trespassing on railroad property, which was a misdemeanor
offence. NEAL was subsequently arrested for trespassing.

8. Following the arrest of NEAL, Law Enforcement located multiple illegal items on

NEAL’s person. Items included:

(1) FEG pistol, model FP9, caliber 9, serial # 37214

(1) Clear plastic bag containing approximately 62 grams of methamphetamine.

(1) Clear zip-lock bag containing a small amount of methamphetamine.

(1) Digital scale.

9. Law Enforcement located the firearm in a backpack that was affixed to the front
of NEAL’s torso. Both bags of methamphetamine were located on NEAL’s person.

10. | NEAL was transported by Law Enforcement to the Bartholomew County Jail and
remanded on state charges including: dealing in methamphetamine, intimidation on a law
enforcement officer, carrying a firearm without a license, and trespassing.

11. As part of my investigation, I reviewed NEAL’s criminal history. I learned that
he has been previously convicted of crimes punishable by more than one (1) year imprisonment,
i.e., battery in the Bartholomew County, Indiana, Circuit Court, on or about November 2005;
battery resulting in serious bodily injury, in the Bartholomew County, Indiana, Circuit Court, on
or about January 2001.

EXAMINATION OF FIREARM

12. I contacted an ATF Interstate Nexus Expert regarding the above-described
Case 1:19-mj-O0560-DML Document 2 Filed 05/24/19 Page 5 of 5 PagelD #: 6

firearm. Based on the descriptions of the firearm, the expert determined that the aforementioned
firearm was indeed a firearm as defined in 18 U.S.C. § 921 and that the firearm was

manufactured outside of the State of Indiana.

13. All of the above-described events occurred in the Southern District of Indiana.
CONCLUSION

14. Based on the facts set forth in this affidavit, I respectfully submit that probable cause
exists to believe that on or about April 28, 2019, in the Southern District of Indiana, Dirk NEAL,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess a firearm, said firearm having been sipped and transported in interstate or
foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1). There is
probable cause to believe that NEAL possessed with intent to distribute 50 grams or more ofa
mixture or substance containing methamphetamine, a Schedule II controlled substance, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). And there is probable cause to believe that

NEAL possessed a firearm during and in relation to a drug trafficking offense, in violation of

Le xX

Christopher Wright :
Bureau of Alcohol, Tobacco, Firearms, and
Explosives

Title 21, United States Code, Section 924(c).

Subscribed and sworn to before me this 24" day of May, 2019.

MibAT A—

Debra McVicker Lynch “
United States Magistrate Judge
Southern District of Indiana
